DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Hinger (2017/0285877) teaches a fingerprint sensing sub-circuit (para [0033] As shown, the ultrasonic sensing system 200 may include a sensor system 202 and a control system 204 electrically coupled to the sensor system 202. The sensor system 202 may be capable of scanning an object and providing raw measured image data usable to obtain an object signature, for example, such as a fingerprint of a human finger), comprising an acoustic wave generation circuit and an acoustic wave reception circuit (para [0041] The ultrasonic transducer 302 may include both an ultrasonic transmitter 308 and an ultrasonic receiver 310). 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “wherein the acoustic wave generation circuit is electrically coupled to a signal input end, a resetting end and a first voltage end, and configured to receive an alternating current signal from the signal input end, and generate an ultrasonic wave in accordance with the alternating current signal under the control of a resetting signal from the resetting end; and the acoustic wave reception circuit is electrically coupled to a second voltage end, the resetting end, a sampling signal end, a power source voltage end, a scanning control end and a signal output end, and configured to convert an echo signal formed after the ultrasonic wave is reflected by a fingerprint into a voltage signal, and output the voltage signal to the signal output end, or convert the voltage signal into a current signal and output the current signal to the signal output end under the control of the resetting signal, a sampling signal from the sampling signal end and a scanning control signal from the scanning control end.”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitchens et al. (2021/0158002) teaches an apparatus may include a cover layer, a layer of first metamaterial proximate (or in) the cover layer, a light source system configured for providing light to the layer of first metamaterial and a receiver system. The first metamaterial may include nanoparticles configured to create ultrasonic waves when illuminated by light. The receiver system may include an ultrasonic receiver system configured to receive ultrasonic waves reflected from a target object in contact with, or proximate, a surface of the cover layer. The control system may be configured to receive ultrasonic receiver signals from the ultrasonic receiver system corresponding to the ultrasonic waves reflected from the target object and to perform an authentication process and/or an imaging process that is based, at least in part, on the ultrasonic receiver signals.
Hinger (2018/0046836) teaches a sensor may include a substrate and a transceiver coupled to a first side of the substrate. The transceiver may include a first electrode, a second electrode, and a layer of electrical material positioned between the first electrode and the second electrode. The transceiver may be configured to generate a plurality of transmission signal pulses for transmitting towards the substrate in a transmit mode, in response to receiving a plurality of excitation signal pulses on the first electrode. The plurality of transmission signal pulses, when reflected, may cause a formation of a standing wave signal inside the substrate and the transceiver. The transceiver may also be configured to generate a detection signal via the electrical material in a receive mode, in response to a change in the standing wave signal caused by an interaction between the plurality of transmission signal pulses and a target object.
Buchan et al. (2021/0350099) teaches an apparatus may include an ultrasonic sensor system, a Coulomb force apparatus and a control system. According to some examples, the ultrasonic sensor system may include an ultrasonic receiver and an ultrasonic transmitter configured for transmitting ultrasonic waves, e.g., ultrasonic waves in the range of 1 MHz to 30 MHz.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623